 



Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



Amendment #2 to the Manufacturing Agreement

 

This Amendment #2 to the Manufacturing Agreement (this “Amendment #2”) is made
effective as of August 1, 2016 (“Effective Date”), by and between Biotest
Pharmaceuticals Corporation, a Delaware corporation, having a place of business
at 5800 Park of Commerce Boulevard NW, Boca Raton, Florida 33487 USA (“BPC”) and
Sanofi Pasteur S.A., a company existing and organized under the laws of France
(“Sanofi Pasteur”), having its registered head office at 2, avenue Pont Pasteur,
69007, Lyon, France.

 

WHEREAS, BPC and Sanofi Pasteur are Parties to that certain Manufacturing
Agreement, effective September 30, 2011, as previously amended for the
production of Rabies Fraction II Paste for Sanofi Pasteur from human plasma
containing rabies antibodies (collectively, the “Agreement”);

 

WHEREAS, BPC and Sanofi Pasteur are also Parties to a plasma supply agreement,
as amended, for the production of human Rabies Hyperimmune Plasma (“Rabies
Plasma”) by BPC for Sanofi Pasteur to be used in the manufacturing of Rabies
Immunoglobulin, effective January 20, 2009 (collectively, the “Plasma Supply
Agreement”), which is now an exhibit to this Agreement and an integral part
hereof;

 

WHEREAS, the Plasma Supply Agreement and this Agreement are connected and to be
read together;

 

WHEREAS, Sanofi Pasteur is in the process of divesting the production of the
rabies immunoglobulin and is negotiating with a third party (the “Assignee”) the
assignment of its rights on that product;

 

WHEREAS, in the frame of this divestment project, and as part of the discussions
with the Assignee, Sanofi Pasteur is to supply to the Assignee certain
quantities of Rabies Immunoglobulin for further commercialization by the
Assignee;

 

WHEREAS, Sanofi Pasteur is willing to secure with BPC the manufacturing and
supply of the Product for the coming years in terms of quantities; and

 

WHEREAS, BPC and Sanofi Pasteur desire to further amend the Agreement in order
to memorialize the amendment of certain provisions in the Agreement;

 

NOW, THEREFORE, in consideration of the respective promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereto agree
as follows:

 

1. All capitalized terms used and not defined in this Amendment shall have the
meaning as set out in the Agreement.

 



BPC Initials ___Sanofi Pasteur Initials ___

Page 1 of 5



 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Section 2.1 (a) of the Agreement is deleted in its entirety. Sanofi Pasteur
shall no longer have any obligation to purchase exclusively from BPC Sanofi
Pasteur’s worldwide requirements of Product.

 

Sanofi Pasteur agrees to purchase and BPC to manufacture the following
quantities of Batches of Product:

 

·2017: [***] RR and [***] RA



·2018: [***] RR and [***] RA



·2019: [***] RR and [***] RA



·2020: Depending on Plasma collection: [***] RR and [***] RA

 

as long as BPC is providing in a timely manner the minimum per Batch volume of
RR Plasma for the above number of RR Batches.

 

If more RR plasma is delivered by BPC, Sanofi Pasteur will purchase the
following quantities of Batches of Product:

 

·2017: [***]



·2018: [***]



·2019: [***]



·2020: [***]

 

Section 2.1 (d), (e) and (0 are hereby amended to impose on BPC an obligation to
supply a minimum of [***] Batches of Product per year for the term of the
Agreement. BPC agrees to use its reasonable best efforts to manufacture, each
year, at least [***] Batches of Products (hereafter the “Minimum Volume”). BPC
is informed by Sanofi Pasteur of the necessity to abide by this volume
commitment, which in case of failure will cause an important harm to Sanofi
Pasteur.

 

Should BPC fail to manufacture the yearly Minimum Volume of Product as specified
in this Amendment # 2, BPC agrees that Sanofi Pasteur shall be entitled to
obtain from BPC as liquidated damages, and not a penalty, amounting to $[***]
([***]) USD for each calendar year where BPC is not able to meet the Minimum
Volume. BPC accepts and declares that the amount of the liquidated damages is a
fair and equitable compensation, and not a penalty, for such failure in
consideration of the overall framework of the sums of money to be paid by Sanofi
Pasteur under the Plasma Supply Agreement and the Agreement. The liquated
damages referenced above, together with the right to terminate this Agreement,
shall be Sanofi Pasteur’s exclusive remedy, with respect to the failure by BPC
to supply the Minimum Volume to Sanofi Pasteur. Sanofi Pasteur shall not be
entitled to any other remedy at law or by this Agreement, should BPC fail to
manufacture the Minimum Volume.

 



BPC Initials ___Sanofi Pasteur Initials ___

Page 2 of 5



 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

In addition to yearly Minimum Volume of Product to be manufactured by BPC,
should BPC deliver the Minimum Volume of Product but fail to meet the supply
plan as provided in Exhibit A as attached hereto and making an integral part
hereof, then it is agreed upon by the Parties that BPC shall pay to Sanofi
Pasteur an amount equal to $[***] ([***]) USD for each Batch of Product that is
less than the agreed upon quantity in Exhibit A, and not as a penalty.

 

2. The Parties have agreed to the supply plan provided in Exhibit A, which shall
make an integral part hereof and be binding on both parties.

 

3. Section 3.2, entitled “Annual Increase,” of Article 3, entitled “Payments,”
is hereby amended by deleting any reference to Product Price for the period
January 1, 2017 through December 31, 2020 and replacing it by the following:

 

“The Product Price for the period January 1, 2017 through December 31, 2020 will
be as follows:

 

Batch #[***] through #[***] - [***] USD

 

Batch #[***] through #[***] - [***] USD

 

Batch #[***] through #[***] - [***] USD

 

Batch #[***] or greater - [***] USD.”

 

The Product Price is not subject to revision from January 1, 2017 through
December 31, 2020.

 

For the avoidance of doubt the following is an example of pricing for [***]
Batches:

 

Batch #[***] through #[***] - [***] USD per Batch = [***] USD

 

Batch #[***] through #[***] - [***] USD per Batch = [***] USD

 

Batch #[***] through #[***] - [***] USD per Batch = [***] USD

 

Total Amount owed would be [***] USD.

 

4. Section 5.1, entitled “Confidential Information,” is hereby amended by adding
the following:

 

“(c) Notwithstanding the foregoing, BPC agrees that Sanofi Pasteur may disclose
the contents of this Agreement to a prospective successor or Assignee to the
Rabies Immunoglobulin business, provided that Sanofi Pasteur and the prospective
successor have entered into a confidentiality agreement that would prevent that
prospective successor from disclosing this Agreement.”

 



BPC Initials ___Sanofi Pasteur Initials ___

Page 3 of 5



 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5. Section 8.13, entitled “Parties in Interest; Assignment,” is hereby amended
by adding the following:

 

“Notwithstanding the foregoing, BPC will consent to the assignment of this
Agreement to a legal entity that has been approved by both Sanofi Pasteur and
BPC (the “Assignee”). BPC shall not unreasonably withhold such approval.

 

In addition to the foregoing, BPC shall allow Sanofi Pasteur’s successor or
Assignee to perform quality audits on BPC’s manufacturing site so as to ensure
compliance to the terms of the Agreement. Sanofi Pasteur’s successor shall have
access to the exact same information and documents to which Sanofi Pasteur is
actually entitled to have access to under the Agreement. This section is subject
to a fully executed confidentiality agreement between BPC and Sanofi Pasteur’s
successor or Assignee.”

 

6. All other terms of the Agreement shall remain in full force and effect except
to the extent superseded by the terms of this Amendment #2.

 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment #2 to the
Agreement to be executed and the persons signing below warrant that they are
duly authorized to sign for and on behalf of their respective Parties.

 

Sanofi Pasteur, S.A.

 

By: /s/ Vincent Hingot

 

Name: Vincent Hingot

 

Title: Head of Global Industrial Affairs

 

Date: October 16, 2016

Biotest Pharmaceuticals Corporation

 

By: /s/ Ileana Carlisle

 

Name: Ileana Carlisle

 

Title: Chief Executive Officer

 

Date: September 22, 2016

 



BPC Initials ___Sanofi Pasteur Initials ___

Page 4 of 5



 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A

 

[***]

 

BPC Initials ___
Sanofi Pasteur Initials ___

Page 5 of 5